DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-17 are allowed.
Regarding claims 1, 16 and 17, closest prior art of record Nishio US 2018/0039847 teaches
An information processing apparatus (image forming apparatus 10 (paragraph 0023) comprising: 
a processor configured to acquire a document image representing one of a plurality of documents (image scanning section 110 (paragraph 0023), 
a partial image representing a part included in the document image and having a character written in the document (an area defined by the marker portion detected by the marker detecting section 105 in ocr image (paragraph 0035-0036), and 
display the first document image, the first character recognition result, and the first partial image on a document basis in a first display mode (display section 130 (paragraph 0042),

Nishio fails to teach:
a character recognition result regarding the character, the document image including a first document image and a second document image, 
the partial image including a first partial image and a second partial image, 
the character including a first character included in the first document image and a second character included in the documents, the character recognition result including a first character recognition result regarding the first character and a second character recognition result regarding the second character, the first partial image being associated with the first character recognition result, the second partial image being associated with the second character recognition result, 
and 
in a second display mode, display the second character recognition result and the second partial image on a basis of a character common to the plurality of documents and not display the document image.
It is inherent that all dependent claims are allowed for depending on allowable independent claims.

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
June 16, 2022
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675